 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   NANCY LOU REAVES, an individual,          Case No.: 8:18-cv-02208-AG-KES
                                               Assigned for all purposes to:
12              Plaintiff,                     Hon. Andrew J. Guilford, Courtroom 10D
13
                v.                             ORDER GRANTING DISMISSAL OF
14                                             ENTIRE ACTION WITH PREJUDCE
   STUART M. RICE, as Executor and
15 Trustee of THE SAMUEL WEINBERG
   TRUST, doing business as SAM’S
16 FAMILY SPA HOT WATER RESORT;                Filed: December 12, 2018
   WEINBERG RENTALS, LLC, a                    Trial date: Not assigned
17 California limited liability company; and
   DOES 1 – 10, inclusive,
18
                Defendants.
19
20

21

22

23

24

25

26

27

28

                     ORDER GRANTING DISMISSAL OF ENTIRE ACTION
 1         The Court, having considered the parties’ Stipulation for Dismissal Pursuant to
 2   Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby dismisses with
 3   prejudice Plaintiff’s Complaint in the above-entitled action. Each party shall bear its
 4   own costs and attorneys’ fees.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated: January 13, 2020              By: _____________________________
                                              Hon. Andrew J. Guilford
 9                                             United State District Judge
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                        -1-
                      ORDER GRANTING DISMISSAL OF ENTIRE ACTION
